



                                                 Exhibit 10.47
CONFIDENTIAL
Patrick Guo
Shanghai, China
February 29, 2012
Dear Patrick:


This letter of understanding will confirm our mutual agreement relative to the
terms and
conditions applicable to your international assignment extension to your current
Letter of Understanding dated March 26, 2007.


The terms and conditions of your current assignment letter dated March 26, 2007
remain in effect. This letter provides an extension date for your assignment in
Shanghai, China through between 3-5 years, July 1, 2015-July 1, 2017.
If questions should arise concerning any provision of this Letter or any
subsequent revisions of policies applicable to employees on international
assignment, you are urged to consult with Terri Meyer of the Global Management
Assignment Services, Chicago, Illinois at (312) 665-2579.


Sincerely yours,




 
 
By: /s/
Barbara Kluth
 
 
Name:
Barbara Kluth
 
 
Title:
Sr. Vice President, Global Human Resources





DISTRIBUTION:
Rex Abercrombie (Tenneco)
Danny Pollaris (Tenneco)
Terese Meyer (KPMG)


Acknowledge and Concur


By: /s/
Patrick Guo





Return one copy to:     Barbara Kluth        and    Therese Meyer
Tenneco Inc            KPMG    
500 North Field Drive        303 E. Wacker Drive
Lake Forest, IL 60045        Chicago, IL 60601








